980 So. 2d 1109 (2008)
Michael MARTIN, Appellant,
v.
STATE of Florida, Appellee.
No. 4D07-1158.
District Court of Appeal of Florida, Fourth District.
February 13, 2008.
Carey Haughwout, Public Defender, and Ian Seldin, Assistant Public Defender, West Palm Beach, for appellant.
Bill McCollum, Attorney General, Tallahassee, and Jeanine M. Germanowicz, Assistant Attorney General, West Palm Beach, for appellee.
PER CURIAM.
Affirmed. See Wilson v. State, 577 So. 2d 1300 (Fla.1991).
SHAHOOD, C.J., POLEN and MAY, JJ., concur.